Citation Nr: 1706663	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  05-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2009, the Board denied the claim for a TDIU, and the Veteran appealed the decision to the Veterans Claims Court (Court).  In a January 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the issue back to the Board.  The Board subsequently remanded this case to the Appeals Management Office (AMO) for further development in October 2011, January 2013, June 2013, and September 2013.  

The case now returns to the Board after satisfactory completion of the ordered development (see October 2016 and February 2017 rating decisions); therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had one year of college education, past relevant work experience as a mechanical and electrical technician, and has not worked since 2001.

2.  For the appeal period from February 3, 2004, the service-connected disabilities were bilateral sensorineural hearing loss, rated at 30 percent from February 3, 2004, to January 17, 2012, and rated at 90 percent thereafter; posttraumatic stress disorder (PTSD), rated at 30 percent from February 3, 2004; and tinnitus, rated at 10 percent from February 3, 2004.  The combined rating from February 3, 2004, to January 17, 2012, is 60 percent; the combined rating from January 17, 2012, forward, is 90 percent.

3.  The Veteran was not unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities.


CONCLUSION OF LAW

The criteria for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable. 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his or her claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

For the entire period on appeal (i.e., from February 3, 2004), the service-connected disabilities were bilateral sensorineural hearing loss, rated at 30 percent from February 3, 2004, to January 17, 2012, and rated at 90 percent thereafter; PTSD, rated at 30 percent from February 3, 2004; and tinnitus, rated at 10 percent from February 3, 2004.  The combined rating from February 3, 2004, to January 17, 2012, was 60 percent, and 90 percent from January 17, 2012, forward.

For the period from February 3, 2004, to January 17, 2012, the Veteran has two or more service-connected disabilities, and the bilateral sensorineural hearing loss and tinnitus disabilities are collectively considered one disability affecting a single body system (i.e., auditory) rated at 40 percent (as combined under 38 C.F.R. § 4.25); however, the combined rating for the service-connected disabilities is less than 70 percent, so the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for this portion of the period.  

For the period from January 17, 2012, the Veteran has two or more service-connected disabilities with one service-connected disability rated at 40 percent or greater (i.e., bilateral sensorineural hearing loss rated at 90 percent) and the combined rating for the service-connected disabilities is 70 percent or greater (i.e., 90 percent); therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for this portion of the period. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected disabilities were of sufficient severity so as to preclude substantially gainful employment for any period.  The Veteran has one year of college education, past relevant work experience as a mechanical and electrical technician, and has not worked since approximately 2001.  

Throughout the period on appeal, bilateral sensorineural hearing loss was manifested by a mild to profound sensorineural hearing loss with word recognition scores ranging from 60 percent to 88 percent for the right ear and 32 percent to 80 percent for the left ear.  Tinnitus was manifested by ringing in the ears occurring three to four times per week lasting from 30 minutes to one hour.  

PTSD was manifested by mild to moderate occupational and social impairment due to psychiatric symptoms of frequent intrusive thoughts, nightmares twice a week, feelings of alienation, mildly depressed or anxious mood, blunted affect, frequent depression, impaired short-term memory and concentration, slowed speech, hypervigilance, and a good relationship with family members with no other social relationships or activities.  

Because the Veteran's past work history as a mechanical and electrical technician involved the ability to use hand and power tools, assemble parts and hardware, and install wiring and electrical components, and often involved solitary work, and the symptoms and functional impairment associated with the service-connected disabilities would not interfere with the hand dexterity or the independence needed to perform the tasks associated with the work, the symptoms and functional impairment associated with the service-connected bilateral sensorineural hearing loss, tinnitus, and PTSD would not preclude the type of work for which the Veteran had experience.  Thus, the weight of the evidence is against finding that the severity of service-connected disabilities was sufficient to preclude substantially gainful employment for any period.  

In February 2011 correspondence, a treating VA psychiatrist wrote that the Veteran was not able to work due to PTSD; however, the psychiatrist provided no rationale for the medical opinion.  Other, more credible evidence of record shows that symptoms and functional impairment due to PTSD are no more than moderate and are not sufficiently incapacitating so as to preclude substantially gainful employment at any time during the period.  See, e.g., June 2004 VA PTSD examination report (noting the current psychosocial functional status and quality of life are mildly impaired due to PTSD); July 2007 VA PTSD examination report (opining that PTSD had caused moderate impairment on physical and sedentary employment); July 2007 VA Audio examination report (opining that the Veteran would have some difficulty functioning in an employment setting without the benefit of amplification); August 2011 VA mental health physician note (January 2012 VA Audio examination report (opining that, with amplification, the Veteran should understand the majority of speech directed at him and that it was less likely than not that the hearing loss disability would prevent him from performing physical or sedentary work).  

For these reasons, the February 2011 VA medical opinion from the treating psychiatrist is assigned lesser probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

After considering limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, the Board finds that the Veteran was able to perform the type of work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disabilities alone, without regard to age or nonservice-connected disabilities.  For the foregoing reasons, the service-connected disabilities were not sufficiently incapacitating so as to preclude substantially gainful employment, and a TDIU is not warranted for any period.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the September 2004 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of the evidence needed to establish a TDIU, and described the types of information and evidence that he should submit in support of the claim.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on his behalf in support of the claim.  The RO explained how VA determines the effective date once the benefits have been awarded.  Therefore, the September 2004 notice letter fully satisfied VCAA notice requirements prior to the initial denial of the TDIU claim, and there is no outstanding duty to inform him that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO provided the Veteran with multiple VA examinations from June 2004 to December 2016.  The examination reports collectively include all relevant findings needed to evaluate fairly the appeal for a TDIU.  The examiners obtained a thorough and accurate history regarding the service-connected disabilities and their impact on employability through interview of the Veteran and review of the record.  

Collectively, the examiners had adequate facts and data regarding the history and severity of the service-connected disabilities when describing the impact of symptoms and functional impairment on employability.  For these reasons, the collective examination reports are adequate, and there is no need for further examination.  

Also, post-service treatment records adequately identified as relevant to the appeal have been obtained, or otherwise submitted, and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts were properly and sufficiently developed, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  


ORDER

A TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


